MEMORANDUM **
Joel Arturo Ruiz-Castillo appeals from his 46-month sentence imposed following a guilty plea to conspiracy to export munitions without a license and being an illegal alien illegally in possession of firearms. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ruiz-Castillo contends for the first time on appeal that the district court erred in not awarding him a mitigating role adjustment, pursuant to U.S.S.G. § 3B1.2. Ruiz-Castillo has failed to meet his burden of proving his entitlement to a § 3B1.2(b) adjustment. See United States v. Cantrell, 433 F.3d 1269, 1282 (9th Cir.2006). The district court properly considered the larger context of the conspiracy and Ruiz-Castillo’s culpability relative to the involvement of the other participants. See United States v. Rojas-Millan, 234 F.3d 464, 473 (9th Cir.2000). In view of the evidence reflecting the nature and extent of Ruiz-Castillo’s involvement, the district court properly determined that Ruiz-Castillo was neither a minimal nor a minor participant in the conspiracy. See United States v. Hernandez-Franco, 189 F.3d 1151, 1160 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.